Citation Nr: 1760683	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-35 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS) with depressive symptoms.


REPRESENTATION

Veteran represented by:	Matthew Wilcut, Attorney at Law


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2017, the Board remanded the issues of entitlement to increased ratings for the Veteran's back and bilateral ankle disabilities.  A review of the record reveals that the Agency of Original Jurisdiction (AOJ) is currently developing such claims.  Therefore, the Board declines jurisdiction over such claims until they are recertified to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted multiple authorizations for release of records from Goldsboro Psychiatric Clinic.  While VA is in receipt of two assessment letters from the Veteran's treatment provider at such facility dated in November 2012 and September 2013, it appears that he has been undergoing recurrent mental health counseling throughout the appeal period.  However, it does not appear that the records of these sessions have been requested or obtained.  As such, remand is warranted to obtain any outstanding treatment records from the Goldsboro Psychiatric Clinic related to the Veteran's psychiatric disability.

Further, in the September 2013 letter, the Veteran's treatment provider indicated that he was in receipt of Social Security Administration (SSA) benefits for his psychiatric disorder.  In light of the Veteran's age, it is unclear whether the provider is referencing disability or retirement benefits.  Consequently, on remand, the AOJ should ascertain whether the Veteran is in receipt of disability benefits from SSA.  If so, his complete SSA records, including all administrative decision(s) and all underlying medical records, should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Further, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his anxiety disorder.  In this regard, the Board observes that he was last examined by VA in June 2013.  Thereafter, the Veteran submitted a September 2013 letter from his treatment provider at the Goldsboro Psychiatric Clinic that reflects the presence of additional and more severe symptoms than those recorded at the June 2013 VA examination.  Therefore, as the evidence suggests that the Veteran's psychiatric symptomatology may have increased in severity since the June 2013 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorizations from the Veteran, obtain complete records regarding the Veteran's psychiatric treatment at the Goldsboro Psychiatric Clinic.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  Ascertain whether the Veteran is in receipt of disability benefits from SSA.  If so, any determination pertinent to his claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran an appropriate VA examination so as to ascertain the nature and severity of his anxiety disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. The examiner should describe the nature and severity of all of the manifestations of the Veteran's anxiety disorder, to include the impact such have on his social and occupational functioning. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




